Citation Nr: 1713412	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-24 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for vision impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1977 and had subsequent service in the National Guard from April 1998 to April 2002 and from June 2002 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the proceeding is associated with the electronic claims file.

The Board remanded the claim in July 2015 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets additional delay but finds further development is necessary to fully satisfy the duty to assist.

Following a post-remand supplemental statement of the case, the Veteran indicated in an April 2016 correspondence that he had more evidence to submit in support of his appeal.  In a March 2017 VA 21-4142, the Veteran provided authorization for VA to obtain medical records from the Goldsboro Eye Clinic.  Review of the claims file indicates that these records have not yet been requested or obtained.  When VA is put on notice of the existence of private medical records which may be pertinent to the claim, VA must attempt to obtain those records before proceeding with the appeal.  See 38 U.S.C.A. § 5103A (b) (West 2014); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).

Additionally, although some military personnel records appear in the claims file, it is not clear if the Veteran's complete personnel file was requested and whether the file contains all information necessary to determine if and when the Veteran served on active duty for training or inactive duty for training during his service with the Army National Guard of North Carolina.  This is a relevant consideration given the Veteran's argument that vision impairment was aggravated during his National Guard service.  To ensure a complete record, the Veteran's complete personnel records should be requested on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA treatment records from November 2015.

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file all pertinent private treatment records that have not already been obtained, to include records from the Goldsboro Eye Clinic.  See VA 21-4142 received March 16, 2017.

3.  Contact the appropriate sources to request the Veteran's complete military personnel records for his period of service with the Army National Guard of North Carolina between April 1998 and April 2002 and June 2002 to July 2006.  All records and/or responses received should be associated with the claims file.  




4.  After undertaking the development above, the Veteran's claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




